Citation Nr: 1416233	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg stress fracture.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to left shoulder disability.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to residuals of a left leg stress fracture.

4.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to lumbar spine disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  

6.  Entitlement to a disability rating in excess of 10 percent for history of left shoulder dislocations with degenerative changes and surgical scar (left shoulder disability).

7.  Entitlement to an initial disability rating in excess of 10 percent for left ulnar neuropathy.

8.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

In the January 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, denied an increased rating for left shoulder disability, and denied service connection for lumbar spine disability, bilateral sciatica, and acquired psychiatric disorder.

In the April 2011 rating decision, the RO granted service connection for ulnar neuropathy of the left upper extremity, effective August 24, 2010, and denied service connection for residuals of lower left leg stress fracture and cervical spine disability.  

The Veteran has variously described his psychiatric disorder to include anxiety and depression.  He has recently contended that he has PTSD.  The Board notes, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to increased ratings for left shoulder disability, bilateral hearing loss, and left ulnar neuropathy, as well as entitlement to service connection for lumbar spine disability, bilateral sciatica, and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's stress fracture of the left leg is related to his military service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a cervical spine disability that was aggravated by his service-connected left shoulder disability.  

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a stress fracture of the left leg was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Resolving all doubt in the Veteran's favor, his cervical spine disability was caused or aggravated by his service-connected left shoulder disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Left Leg

The Veteran contends that his in-service stress fracture of the left leg resulted in continued pain during and since service.  

A review of the service treatment records shows that in June 1979, the Veteran was diagnosed as having a stress fracture of the left leg and was placed on light duty.  In August 1979, the treating professionals indicated that the Veteran had minimal problems and his stress fracture was resolving.  In March 1983, he again sought treatment for continued pain in the lower left leg.  X-rays were negative for another fracture and he was diagnosed as having posterior tibia tendonitis of the left leg.  He was again placed on light duty.  Later records show that his stress fracture of the left tibia was well-healed.  Discharge physical examination in January 1985 showed no residuals of his left leg fracture and musculoskeletal examination was within normal limits.  Noted, however, was his history of a left tibia stress fracture in 1979.  

During a February 2011 VA examination, the Veteran reported the onset of his left leg pain following a stress fracture in service.  He reported that he continues to experience left leg pain-especially when walking or climbing up and down stairs.  Physical examination revealed mild tenderness over the medial tibia.  X-rays of the left tibia and fibula demonstrate some changes consistent with degenerative disease.  The examiner found "no current evidence of active stress fracture," and opined that his in-service stress fracture of the left leg had resolved.  She opined that the non-service connected degenerative changes of the left knee were likely the cause of the Veteran's left leg pain.  

Upon careful review of the evidence of record, the Board finds that the Veteran is entitled to service connection for residuals of his in-service stress fracture.  This fracture was well documented in service and caused increasing pain even a few years after the fracture had resolved.  The Veteran has competently and credibly reported that he has experienced ongoing pain in the left shin/lower leg area since service.  Therefore, continuity of symptomatology has been established.  See Walker, supra.  

The Board is aware that the February 2011 VA examiner indicated that the Veteran's current left leg complaints were related to his non-service connected left knee degenerative changes.  And she is certainly competent and credible to so report.  However, the evidence clearly shows an in-service stress fracture of the left leg with ongoing reports of pain.  Moreover, x-rays of the left tibia and fibula show degenerative changes in addition to the degenerative changes seen in the Veteran's left knee.  As such, the Board assigns the February 2011 VA examination report some evidentiary weight, but it is not conclusive.

Although the evidence is conflicting regarding the Veteran's residuals of a stress fracture to the left leg and the onset of his left leg pain, the Board with resolve reasonable doubt in his favor and grant entitlement to service connection for residuals of a stress fracture to the left leg.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neck

The Veteran contends that his current cervical spine disability was either caused by an injury in service or aggravated by his service-connected left shoulder disability.

A review of the Veteran's service treatment records shows treatment in September 1983 for a neck injury while playing basketball.  At the time, he advised that when he nods, he experiences pain to the back of his neck.  He was diagnosed as having strained cervical musculature, and during a follow-up, he was noted to have resolving spasm of the cervical muscles.  Discharge physical examination in January 1985 showed no residuals related to his neck injury and musculoskeletal examination was within normal limits.  

During a January 2007 VA examination, the Veteran was diagnosed as having mild osteoarthritic changes of the cervical spine.  During the February 2011 VA examination, he reported injuring his neck in service, but it resolved and was not a problem.  The examiner opined that the Veteran's mild degenerative changes in the cervical spine are more likely related to advancing age, many years of physical employment, and his 2003 fall injuring his back.  The examiner also opined that the Veteran's cervical spine disability is not related to the 1983 neck spasm in service or his longstanding left shoulder recurrent dislocation.  

The Veteran's treating physician provided a private opinion in June 2011.  The physician indicated that he examined and treated the Veteran's for his cervical spine disability.  He indicated that the Veteran has a long history of overcompensating for his left shoulder injury, and he currently "suffers from cervical strain/sprain with possible spinal degeneration."  The physician opined that "it is at least as likely as not that his cervical strain/sprain was aggravated secondary to his service connected left shoulder injury."  (emphasis in original).  

Given the competing opinions with respect to the Veteran's neck disability, the Board finds the positive and negative evidence in relative equipoise.  Both opinions are based upon review of the Veteran's medical history as well as physical examination of the Veteran, and both include a rationale for their opinions.  As such, all reasonable doubt is found in the Veteran's favor and entitlement to service connection for a cervical spine disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a stress fracture of the left leg is granted.

Service connection for a cervical spine disability is granted.  


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claims for bilateral hearing loss and left shoulder disabilities (including neuropathy) and his service connection claims for lumbar spine disability, bilateral sciatica, and acquired psychiatric disorder.

Hearing Loss and Left Shoulder

The Veteran's most recent VA examination for his bilateral hearing loss was in September 2010.  His most recent VA examination of the left shoulder disabilities was in February 2011.  Since that time, the Veteran has asserted that his symptoms have worsened.  He and his spouse have noticed that he cannot hear as well as he used to.  Additionally, he indicated that he is unable to lift his left shoulder past shoulder height and he is unable to grip things well either due to pain or weakness.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and new examinations are warranted.   

Back/Sciatica

The Veteran contends that he has a current back disability either directly related to service or secondary to service-connected disabilities-namely, his now service-connected residuals of a left leg stress fracture.  He also contends that his bilateral sciatica is due to his back disability.  

The service treatment records show an October 1979 complaint of back pain with a diagnosis of muscle strain.  

Following service, the Veteran had two work-related accidents (referenced in private treatment records) that resulted in a significant back injuries.  He received workers compensation benefits for these injuries, and has undergone multiple back surgeries.  The Veteran contends that his left leg gave out on him when he experienced his most recent work-related injury, during which he fell backwards and 12 cases of Snapple fell on top of him.  

The Veteran has not been afforded a VA examination with respect to his service connection claims for a back disability and bilateral sciatica.  The Board finds that the requirements of 38 C.F.R. § 3.159 have been met and a VA examination is required.  

Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, including PTSD, depression, and anxiety, either related to stressful events during service or secondary to his service-connected disabilities.  

As the Veteran recently raised the PTSD aspect of his claim, he was not provided VCAA notice tailored to PTSD claims.  Additionally, he has provided a stressor statement outlining his alleged in-service trauma-namely, witnessing the aftermath of a suicide of a fellow service member.  No development has yet been performed regarding the PTSD claim.  

Additionally, the Veteran has not been treated for any psychiatric symptoms, but he testified to experiencing symptoms of depression.  He recalled telling his neurosurgeon in the past, but he said no one has done anything about it.  The Board finds that a VA examination is also warranted regarding his service connection claim for an acquired psychiatric disorder following the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the Veteran has been provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for PTSD.  

2.  The RO should makes efforts to obtain any outstanding treatment records identified by the Veteran-to include treatment records from his neurosurgeon as identified during his November 2011 hearing.  Associate any new records with the Veteran's claims file.   

3.  The RO should attempt to verify the Veteran's alleged stressor from all appropriate sources.  The Veteran alleges that he witnessed the aftermath of the suicide of Lance Corporal Johnson while on the U.S.S. San Bernardino (7th Fleet WestPac) in March 1980.  His unit assignment at the time of the incident was with the India Company, 3rd Battalion, 3rd Marines, 1st Marine Brigade, FMF stationed out of the Kaneohe Marine Corps Air Station in Hawaii.  

4.  After the above development is complete, the RO should schedule the Veteran for an examination with an appropriate examiner to provide an opinion as to the nature and etiology of any acquired psychiatric disorder, including depression, anxiety, and PTSD.  The claims file, including a summary of any verified in-service stressors and any records contained in electronic format, should be made available and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

   (a)  Identify any current acquired psychiatric disorder.

   (b)  For each acquired psychiatric disorder identified, 
provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to any verified in-service stressor.  

(c)  If a diagnosis of PTSD is not identified, the examiner should provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to his military service or is caused or permanently worsened by his service-connected disabilities.   

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to provide an opinion as to the nature and etiology of the Veteran's back disability and bilateral sciatica.  The claims file, including any records contained in electronic format, should be made available and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's back disability and bilateral sciatica are etiologically related to his active service or were caused or permanently worsened by his service-connected residuals of a left leg stress fracture, cervical spine disability, or left shoulder disability.  The examiner should specifically discuss the Veteran's contention that these service-connected disabilities have aggravated his back disability and bilateral sciatica.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  The RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

7.  The RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected left shoulder disability and left ulnar neuropathy.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes. 

The supporting rationale for all opinions expressed must be provided.

8.  The RO should also undertake any other development it determines to be warranted.

9.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


